Case 2:14-cr-00023-CCC Document 383 Filed 06/29/20 Page 1 of 2 PagelD: 3950

PROB 12A
(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Jarez Baron Cr.: 14-00023-002

PACTS #: 67713

Name of Sentencing Judicial Officer: THE HONORABLE CLAIRE C, CECCHI
UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 11/21/2016
Original Offense: Count One: Conspiracy to Distribute Controlled Substance, 21 U.S.C. § 846
Original Sentence: 40 months imprisonment, 36 months supervised release

Special Conditions: Drug Treatment, Gang Restriction Court Ordered, Substance Abuse Testing, Special
Assessment, Gang Associate/Member, Alcohol Treatment

Type of Supervision: Supervised Release Date Supervision Commenced: 05/15/2018

NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The offender has violated the standard supervision condition which states ‘If
you are arrested or questioned by a law enforcement officer, you must
notify the probation officer within 72 hours.’

On May 16, 2020, the offender was questioned by the Sparta Police Department
regarding a verbal dispute. No arrests were made. The offender failed to inform
the U.S. Probation Office of his contact with law enforcement.

U.S. Probation Officer Action:

The U.S. Probation Office requests that no action be taken at this time, given the offender was not arrested.
The U.S. Probation Office will increase supervision at this time.

On June 18, 2020, the U.S. Probation Office confronted Baron regarding his contact with law enforcement.
At first, he denied his contact with police. The undersigned advised Baron they had a copy of the police
report and he replied that he had forgotten the incident, Baron noted he rented an Air B&B in Sparta to
shoot a music video, even though the police report states he was having a party. Baron denied consuming
any alcohol, but admitted there was alcohol present and others were drinking.
Case 2:14-cr-00023-CCC Document 383 Filed 06/29/20 Page 2 of 2 PagelD: 3951

Prob 12A — page 2
Jarez Baron

Respectfully submitted,

Laura M. Kellogg

By: Laura M. Kellogg $0
U.S. Probation Officer

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

Tx No Formal Court Action to be Taken at This Time (as recommended by the Probation Office).
I~ Submit a Request for Modifying the Conditions or Term of Supervision

I~ Submit a Request for Warrant or Summons
[~ Other - /
CA tn

Signature of Judicial Officer

 

6/29/2020

 

Date
